            Case 1:20-cv-02014-LLS Document 8 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDER FELIZ,

                                 Plaintiff,

                     -against-
                                                                 20-CV-2014 (LLS)
JUNG PARK; ABRAHAM CLOTT; CHARLES
                                                                CIVIL JUDGMENT
SOLOMON; TONY DURANTE; PEOPLE OF
THE STATE OF NEW YORK; COUNTY OF
NEW YORK,

                                 Defendants.

         Pursuant to the order issued June 25, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
